Title: To Thomas Jefferson from Caspar Wistar, 28 November 1808
From: Wistar, Caspar
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philede Decr. i.e. Nov. 28. 1808
                  
                  Permit me to present to you the Bearer Mr. Isaac Roberdeau—The Son of the late Colo. Danl. Roberdeau who was much distinguished here by his activity & patriotism at the commencement of the revolution—Mr. Roberdeau married a niece of our friend the late Dr Shippen Miss Blair of Germantown & has been long engaged in pursuits which must have given him experience in the line of his profession. 
                  With the greatest esteem I beg leave to Subscribe Your obliged friend & Servt
                  
                     C. Wistar Junre 
                     
                  
               